Appeal from order of disposition, Family Court, Bronx County (Monica Drinane, J), entered on or about July 25, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she had committed acts which, if committed by an adult, would constitute two counts of assault in the third degree and two counts of menacing in the third degree, and placed her on probation for a period of 12 months, held in abeyance, and the matter remanded for a hearing as to whether the identification of appellant by a witness was confirmatory.
A Rodriguez hearing (People v Rodriguez, 79 NY2d 445 [1992]) is necessary to determine whether the witness in question was sufficiently familiar with appellant so as to exempt her out-of-court identification from the CPL 710.30 (1) (b) notice requirement. Given the procedural circumstances, the parties *181did not have a full opportunity to litigate this issue. Concur— Buckley, RJ., Mazzarelli, Saxe, Williams and McGuire, JJ.